           Case 1:20-cv-06667-JPC Document 17 Filed 12/14/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :              12/14/2020
JOSUE PAGUADA, on behalf of himself and all others :
similarly situated,                                                    :
                                                                       :
                                    Plaintiffs,                        :   20-CV-6667 (JPC)
                                                                       :
                  -v-                                                  :       ORDER
                                                                       :
HOMESUBLIME, LLC,                                                      :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Plaintiff Josue Paguada filed the Complaint in this action on August 20, 2020. (Dkt. 1.)

Defendant Homesublime, LLC was served with the Complaint on September 4, 2020, making its

answer due by September 25, 2020. (Dkt. 8.) Defendant has neither appeared in this action nor

answered the Complaint. On October 28, 2020, Plaintiff requested an adjournment of the Initial

Pretrial Conference scheduled for November 2, 2020, at 10:40 a.m. (Dkt. 10.) Plaintiff further

requested an additional 30 days to obtain the Certificate of Default and move for summary

judgment. (Id.) Both requests were granted, (Dkt. 11). On December 14, 2020, Plaintiff filed a

Proposed Clerk’s Certificate of Default, (Dkt. 12), and requested 21 additional days to attempt to

contact Defendant or move for Default Judgment.

        It is hereby ORDERED that no later than January 13, 2021, Plaintiff shall move for default

judgment as to Defendant, in accordance with Local Civil Rule 55.2 and 3.F of the Court’s

Individual Rules and Practices for Civil Cases, or show cause why this case should not be dismissed

for failure to prosecute. Pursuant to this Court’s Individual Rules, Plaintiff must serve his motion

for default judgment and supporting paperwork on Defendant and file an Affidavit of Service on

ECF by January 27, 2021. Defendant shall file any opposition to the motion for default judgment
          Case 1:20-cv-06667-JPC Document 17 Filed 12/14/20 Page 2 of 2


no later than February 10, 2021. Plaintiff shall file any reply no later than February 17, 2021.

       It is further ORDERED that Defendant appears and shows cause at a hearing before this

Court on February 24, 2021, at 12:00 p.m., why an order should not be issued granting a default

judgment against Defendant. That hearing shall take place telephonically. At the scheduled time,

counsel for all parties should call (866) 434-5269, access code 9176261. In the event that Defendant

appears in this case and opposes the motion for default judgment prior to the scheduled court

appearance on February 24, 2021, that court appearance shall also serve as an Initial Case

Management Conference pursuant to Rule 5.B of the Court’s Individual Rules and Practices in Civil

Cases in the event the Court declines to issue a default judgment at the hearing.

       It is further ORDERED that Plaintiff serve Defendant via overnight courier with a copy of

this Order within one week of the date of this Order. Within two business days of service, Plaintiff

must file proof of such service on the docket.

       The Clerk of Court is respectfully directed to close the motion pending on Dkt. 14.

       SO ORDERED.

Dated: December 14, 2020                   __________________________________

       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                 2
